Exhibit 10





--------------------------------------------------------------------------------

CREDIT AGREEMENT
dated as of
May 6, 2016
between
BLUE CAPITAL REINSURANCE HOLDINGS LTD.
as the Company,
and
ENDURANCE INVESTMENTS HOLDINGS LTD.

as the Lender






1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I.
DEFINITIONS
1
Section 1.01
Defined Terms    1

Section 1.02
Terms Generally    11

Section 1.03
Changes in GAAP    12

ARTICLE II.
LOANS
12
Section 2.01
Loan Commitment    12

Section 2.02
Loans    12

Section 2.03
Loan Requests    12

Section 2.04
Interest Elections    13

Section 2.05
Prepayments    14

Section 2.06
Termination or Reduction of Commitment    14

Section 2.07
Repayment of Loans    14

Section 2.08
Interest    14

Section 2.09
Evidence of Debt; Maintenance of Records    15

Section 2.10
Commitment Fee    15

Section 2.11
Payments Generally    15

Section 2.12
Compensation for Losses    16

Section 2.13
Taxes    16

Section 2.14
Increased Costs    17

Section 2.15
Inability to Determine Rates    18

Section 2.16
Illegality    19

Section 2.17
Mitigation Obligations; Designation of a Different Lending Office    19

ARTICLE III.
REPRESENTATIONS AND WARRANTIES
20
Section 3.01
Corporate Authority    20

Section 3.02
Governmental Approvals    20

Section 3.03
Financial Statements    20

Section 3.04
No Material Adverse Changes, etc    21

Section 3.05
Franchises, Patents, Copyrights, etc.    21



- i -
716172177 14449194
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






Section 3.06
Litigation    21

Section 3.07
No Materially Adverse Contracts, etc.    21

Section 3.08
Compliance with Other Instruments, Laws, etc.    21

Section 3.09
Tax Status    21

Section 3.10
No Event of Default    22

Section 3.11
Investment Company Acts    22

Section 3.12
Use of Proceeds    22

Section 3.13
Subsidiaries, etc.    22

Section 3.14
Disclosure    22

Section 3.15
Foreign Assets Control Regulations, etc.    22

Section 3.16
Investment Guidelines    23

Section 3.17
Representations as to Foreign Jurisdiction Matters    23

Section 3.18
ERISA    24

Section 3.19
Anti-Money Laundering and Anti-Terrorism Finance Laws    24

Section 3.20
Anti-Corruption Laws    24

ARTICLE IV.
CONDITIONS
24
Section 4.01
Closing Date    24

Section 4.02
Conditions to All Loans    25

ARTICLE V.
AFFIRMATIVE COVENANTS
26
Section 5.01
Punctual Payment    26

Section 5.02
Maintenance of Office    26

Section 5.03
Records and Accounts    26

Section 5.04
Financial Statements, Certificates and Information    26

Section 5.05
Notices    27

Section 5.06
Legal Existence; Maintenance of Properties    28

Section 5.07
Taxes    28

Section 5.08
Inspection of Properties and Books, etc.    28

Section 5.09
Compliance with Laws, Contracts, Licenses, and Permits    29

Section 5.10
Use of Proceeds    29



- ii -
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






Section 5.11
Further Assurances    29

ARTICLE VI.
NEGATIVE COVENANTS
29
Section 6.01
Business Activities    29

Section 6.02
Fiscal Year    29

Section 6.03
Transactions with Affiliates    29

Section 6.04
Disposition of Assets    30

Section 6.05
Mergers, Consolidations and Sales    30

Section 6.06
Debt    30

Section 6.07
Liens    30

Section 6.08
Sanctions    30

Section 6.09
Restricted Payments    30

Section 6.10
Underwriting Guidelines    30

Section 6.11
Subsidiaries    31

Section 6.12
Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign Corrupt Practices
Act    31

ARTICLE VII.
EVENTS OF DEFAULT; ACCELERATION
31
Section 7.01
Events of Default and Acceleration    31

Section 7.02
Application of Payments    33

ARTICLE IX.
MISCELLANEOUS
33
Section 8.01
Notices    33

Section 8.02
Waivers; Amendments    35

Section 8.03
Expenses; Indemnity; etc.    35

Section 8.04
Successors and Assigns    36

Section 8.05
Survival    37

Section 8.06
Counterparts; Integration; Effectiveness; Electronic Execution    37

Section 8.07
Severability    37

Section 8.08
Right of Setoff    38

Section 8.09
Governing Law; Jurisdiction; etc.    38



- iii -
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






Section 8.10
RESERVED    39

Section 8.11
Headings    39

Section 8.12
Confidentiality    39

Section 8.13
PATRIOT Act    39

Section 8.14
Interest Rate Limitation    40

Section 8.15
Payments Set Aside    40

Section 8.16
No Advisory or Fiduciary Responsibility    40

Section 8.17
Judgment Currency    41

SCHEDULES
SCHEDULE 3.06    -    Litigation
SCHEDULE 8.01    ‑     Information for Notices
EXHIBITS
EXHIBIT A    -    Loan Request
EXHIBIT B    -    Interest Election Request
EXHIBIT C    -    Prepayment Notice
EXHIBIT D    ‑     Compliance Certificate




- iv -
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of May 6, 2016, among BLUE CAPITAL REINSURANCE
HOLDINGS LTD. (the “Company”), and Endurance Investments Holdings Ltd. (the
“Lender”).
The Company has requested that the Lender provide a revolving credit facility
and the Lender is willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:
ARTICLE I.
DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Affiliate” means, as to any Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Agreement” means this Credit Agreement.
“Agreement Currency” has the meaning assigned to such term in Section 8.17.
“Anti-Corruption Laws” is defined in Section 3.20.
“Anti-Terrorism Laws” is defined in Section 3.19.
“Authority” means any of the United Nations, the European Union, Her Majesty’s
Treasury, any European Union member state, the Office of Foreign Assets Control
of the U.S. Treasury Department (“OFAC”) or any other United States government
entity, the State Secretariat for Economic Affairs (“SECO”) of Switzerland, the
Hong Kong Monetary Authority (“HKMA”), the Monetary Authority of Singapore
(“MAS”) and/or any other body notified in writing by the Lender to the Company
from time to time.
“Availability Period” means the period from and including the Closing Date to
the Commitment Termination Date.
“Balance Sheet Date” means December 31, 2015.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.
“Base Rate” means, for any day, a rate per annum equal to the higher of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%.


1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





Any change in the Base Rate due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Bermuda, New York City, or London, England.
“Capital Lease Obligation” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease which is required to be
classified and accounted for as a capital lease on a balance sheet of such
Person in accordance with GAAP. For purposes of this Agreement, the amount of
such Capital Lease Obligation shall be the capitalized amount thereof determined
in accordance with GAAP.
“Capital Stock” means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Change of Control” means (a) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all, or substantially
all, of the assets of the Company; (b) the Manager ceases to manage the
investments of the Company or (c) the Manager ceases to manage the operational
and underwriting activities of the Reinsurer.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 8.02.


2
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





“Commitment” means the Lender’s obligation to make Loans, in an aggregate stated
amount at any one time outstanding not to exceed the Commitment Amount.
“Commitment Amount” means $20,000,000.
“Commitment Fee” has the meaning assigned to such term in Section 2.10.
“Commitment Termination Date” means the earlier of (a) September 30, 2018 and
(b) the date of termination of all of the Commitment Amount pursuant to Section
2.08 or Section 7.01.
“Company” is defined in the Preamble.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person (outside the ordinary course of business) guarantees, endorses, acts
as surety for or otherwise becomes or is contingently liable for (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment by, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the Debt, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or for the payment of dividends or other distribution upon the shares of any
other Person or undertakes or agrees (contingently or otherwise) to purchase,
repurchase, or otherwise acquire or become responsible for any Debt, obligation
or liability or any security therefor, or to provide funds for the payment or
discharge thereof (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise) or to maintain solvency, assets, level of
income, or other financial condition of any other Person, or to make payment or
transfer property to any other Person other than for fair value received;
provided, however, that obligations of the Insurance Subsidiaries under Primary
Policies or Reinsurance Agreements which are entered into in the ordinary course
of business (including security posted by each of the Insurance Subsidiaries in
the ordinary course of its business to secure obligations thereunder) shall not
be deemed to be Contingent Liabilities of such Insurance Subsidiary for the
purposes of this Agreement. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the lesser of (i) the outstanding principal amount (or maximum
permitted principal amount, if larger) of the Debt, obligation or other
liability guaranteed or supported thereby and (ii) the maximum stated amount so
guaranteed or supported.
“Debt” means, with respect to any Person, at any date, without duplication, (a)
all obligations of such Person for borrowed money or in respect of loans or
advances; (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments; (c) all obligations in respect of (i)
letters of credit which have been drawn but not reimbursed by the Person for
whose account such letter of credit was issued within the later of (x) three (3)
Business Days and (y) the applicable cure period and (ii) bankers’ acceptances
issued for the account of such Person; (d) all Capital Lease Obligations of such
Person; (e) all Hedging Obligations of such Person; (f) to the extent required
to be included as liabilities in accordance with GAAP, all obligations of such
Person to pay the deferred purchase price of property or services; (g) Debt of
such Person secured by a


3
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





Lien on property owned or being purchased by such Person (including Debt arising
under conditional sales or other title retention agreements) whether or not such
Debt is limited in recourse; (h) any Debt of another Person secured by a Lien on
any assets of such first Person, whether or not such Debt is assumed by such
first Person (it being understood that if such Person has not assumed or
otherwise become personally liable for any such Debt, the amount of the Debt of
such Person in connection therewith shall be limited to the lesser of the face
amount of such Debt and the fair market value of all property of such Person
securing such Debt); (i) any Debt of a partnership or in which such Person is a
general partner unless such debt is nonrecourse to such Person; and (j) all
Contingent Liabilities of such Person in connection with the foregoing; provided
that, notwithstanding anything to contrary contained herein, Debt shall not
include (x) unsecured current liabilities incurred in the ordinary course of
business and paid within ninety (90) days after the due date (unless contested
diligently in good faith by appropriate proceedings and reserved against in
conformity with GAAP) other than liabilities that are for money borrowed or are
evidenced by bonds, debentures, notes or other similar instruments or (y) any
obligations of such Person under any Reinsurance Agreement or any Primary
Policy.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Bermuda or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the applicable interest rate
plus (b) 2% per annum, to the fullest extent permitted by applicable Laws.
“Dollar” and “$” mean lawful money of the United States.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and rulings issued thereunder.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means, with respect to any payment made by or on account of any
obligation of the Company under any Loan Document, any of the following Taxes
imposed on or with respect to the Lender or required to be withheld or deducted
from a payment to the Lender: (a) income or franchise Taxes imposed on (or
measured by) net income by the jurisdiction under the Laws of which the Lender
is organized or in which its principal office is located or in which its
applicable lending office is located, (b) any branch profits Taxes or any
similar Taxes imposed by a jurisdiction described in clause (a) of this
definition, (c) Taxes attributable to the Lender’s failure to deliver to the
Company such properly completed and executed documentation as will permit
payments under any Loan Document to be made without withholding or at a reduced
rate of withholding, or (d) any withholding Taxes imposed pursuant to a law in
effect on the date on which (i) such Lender (other than the Lender on the
Closing Date) becomes a party hereto (other than


4
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





pursuant to an assignment request by the Company under Section 2.17) or (ii)
such Lender changes its lending office, except in each case to the extent that
(x), pursuant to Section 2.13, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office or (y)
any such taxes arise in connection with or as a result of a change in
jurisdiction of organization of the Company.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.
“Foreign Benefit Plan” means any employee benefit plan, pension plan or welfare
plan not subject to ERISA which is maintained or contributed to for the benefit
of the employees of Company or any of its Subsidiaries which, under applicable
Law, (a) is required to be funded through a trust or similar funding vehicle or
(b) creates or could result in a Lien on any property of the Company or any of
its Subsidiaries.
“Freely Transferable” means securities which are freely transferable and traded
in established and recognized markets and as to which there are readily
available price quotations.
“GAAP” means principles that are (i) consistent with the principles promulgated
or adopted by the Financial Accounting Standards Board and its predecessors, as
in effect from time to time, and (ii) consistently applied with past financial
statements of the Company adopting the same principles, provided that in each
case referred to in this definition of “GAAP” a certified public accountant
would, insofar as the use of such accounting principles is pertinent, be in a
position to deliver an unqualified opinion (other than a qualification regarding
changes in GAAP) as to financial statements in which such principles have been
properly applied.
“Governmental Authority” means any nation or government, or any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Hedging Obligations” means, with respect to any Person, the liability of such
Person under any futures contract or options contract, interest rate swap
agreements or interest rate collar agreements and all other agreements or
arrangements (other than Retrocession Agreements) designed to protect such
Person against fluctuations in interest rates or currency exchange rates. Debt
under a Hedging Obligation shall be the amount of such Person’s net obligation,
if any, under


5
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





each hedging agreement (determined on the mark-to-market value for such
agreement based upon a readily available quotation provided by a recognized
dealer in such type of hedging agreement).
“Indemnified Liabilities” has the meaning assigned to such term in
Section 8.03(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 8.03(b).
“Information” has the meaning assigned to such term in Section 8.12.
“Insurance Subsidiary” means each Subsidiary of the Company which is licensed by
any Governmental Authority to engage in the insurance business as a risk bearing
entity.
“Interest Election Request” means a request by the Company to convert or
continue a Loan in accordance with Section 2.04, which, when in writing, shall
be substantially in the form of Exhibit B (or such other form as the Lender may
approve).
“Interest Payment Date” means the last day of each Interest Period therefor and,
in the case of any Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at three‑month
intervals after the first day of such Interest Period, and the Commitment
Termination Date.
“Interest Period” means, as to any Loan, the period commencing on the date of
such Loan and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as specified in the applicable
Loan Request or Interest Election Request; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (iii) no Interest Period shall extend beyond
the Commitment Termination Date. For purposes hereof, the date of a Loan
initially shall be the date on which such Loan is made and thereafter shall be
the effective date of the most recent conversion or continuation of such Loan.
“Interpolated Screen Rate” means the rate (rounded upwards to four decimal
places) which results from interpolating on a linear basis between:
(a)    the Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the relevant Interest Period for such Loan; and
(b)    the Screen Rate for the shortest period (for which that Screen Rate is
available) which exceeds the relevant Interest Period for such Loan,


6
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





each as of the Specified Time on the Quotation Day.
“Judgment Currency” has the meaning assigned to such term in Section 8.17.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“Lender” is defined in the Preamble.
“Lender’s Office” means, with respect to any currency, the Lender’s address and,
as appropriate, account as set forth on Schedule 8.01 with respect to such
currency, or such other address or account with respect to such currency as the
Lender may from time to time notify to the Company.
“LIBOR Rate” means, in relation to any Loan:
(a)    the Screen Rate; or
(b)    (if no Screen Rate is available for the Interest Period) the applicable
Interpolated Screen Rate for such Loan,
as of, in the case of clauses (a) and (b) above, the Specified Time on the
Quotation Day for a period comparable to the relevant Interest Period for such
Loan; provided that if any such rate determined pursuant to clauses (a) and (b)
is below zero, the LIBOR Rate shall be deemed to be zero. Each calculation by
the Lender of the LIBOR Rate shall be conclusive and binding for all purposes,
absent manifest error.
“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.
“Loans” means the loans made by the Lender to the Company pursuant to this
Agreement.
“Loan Documents” means this Agreement and any other agreement or document
delivered in connection herewith.


7
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





“Loan Request” means a request for a Loan, which, when in writing, shall be
substantially in the form of Exhibit A (or, in the case of any such request, in
such other form as the Lender may approve).
“Manager” means Blue Capital Management Ltd., licensed in Bermuda to carry on
investment business under the Investment Business Act 2003, as amended and as an
agent and manager under the Insurance Act 1987, as amended and its related
regulations.
“Management Agreements” means collectively, the Investment Management Agreement,
the Underwriting and Insurance Management Agreement and the Administrative
Services Agreement, each by and between the Company and the Manager, as may be
amended from time to time.
“Material Adverse Effect” means, with respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding) which results in:
(a)    a material adverse effect on the business, properties, condition
(financial or otherwise), assets, operations or income of (i) the Company, (ii)
the Reinsurer or (iii) the Company and its Subsidiaries, taken as a whole;
(b)    a material adverse effect on the ability of the Company to perform any of
its payment Obligations under any of the Loan Documents to which it is a party;
or
(c)    any impairment of the validity, binding effect or enforceability of this
Agreement or any of the other Loan Documents or any impairment of the rights,
remedies or benefits available to the Lender under any Loan Document.
In determining whether any individual event has a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events results in a Material Adverse Effect.
For the avoidance of doubt, a default under Section 6.05 and subsequent cure
thereof will not be a Material Adverse Effect.
“Material Party” means each of (a) the Company, (b) any Insurance Subsidiary,
(c) the Reinsurer and (d) any Subsidiary of the Company which is not an
Insurance Subsidiary whose (i) total assets are 15% or more of the total assets
of the Company and its consolidated Subsidiaries (including such Subsidiary) in
each case as set forth on the most recent fiscal year end balance sheet of such
Subsidiary and the Company and its consolidated Subsidiaries, respectively, and
computed in accordance with GAAP, and (ii) total revenues are 15% or more of the
total revenues of the Company and its consolidated Subsidiaries (including such
Subsidiary), in each case as set forth on the most recent fiscal year-end income
statements of such Subsidiary and the Company and its consolidated Subsidiaries,
respectively, and computed in accordance with GAAP.
“Maximum Rate” has the meaning assigned to such term in Section 8.14.


8
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





“Obligations” means all indebtedness, obligations and liabilities of the Company
to the Lender existing on the date of this Agreement or arising thereafter
(including interest and fees that accrue after the commencement by or against
the Company of any proceeding under Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding), direct or indirect, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
or incurred under this Agreement or any of the other Loan Documents.
“Organizational Documents” means (a) as to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) as to any
limited liability company, the certificate or articles of formation or
organization and operating agreement and (c) as to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than connections arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Outstandings” means, as of any date, the aggregate outstanding principal amount
of the Loans after giving effect to any borrowings and prepayments or repayments
of Loans occurring on such date.
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Prepayment Notice” means a notice by the Company to prepay Loans, which, when
in writing, shall be substantially in the form of Exhibit C (or such other form
as the Lender may approve).


9
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





“Primary Policies” means any insurance or reinsurance policies issued by any
Insurance Subsidiary.
“Prime Rate” means the United States Prime Lending Rate as published in the New
York edition of the Wall Street Journal from time to time.  The Lender shall not
be required to notify the Company of any changes to the Prime Rate. Any change
in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Prospectus” means the Company’s most recently filed annual report on Form 10-K
as filed with the SEC together with any quarterly or current reports filed with
the SEC prior to the Closing Date.
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period.
“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
“Reinsurance Agreement” means any arrangement whereby any Insurance Subsidiary,
as reinsurer, agrees to indemnify any other insurance or reinsurance company
against all or a portion of the insurance or reinsurance risks underwritten by
such insurance or reinsurance company under any insurance or reinsurance policy.
“Reinsurer” means Blue Capital Re Ltd., an exempted Bermuda reinsurance company.
“Related Parties” means, as to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, attorneys-in-fact, trustees,
custodians, administrators, managers, advisors and representatives of such
Person and of such Person’s Affiliates.
“Responsible Officer” means (a) the president, chief executive officer, chief
financial officer, chief operating officer, treasurer, controller, secretary,
assistant secretary or any vice-president of the Company, (b) solely for
purposes of the delivery of incumbency certificates and certified Organizational
Documents and resolutions pursuant to Section 4.01, any vice president,
secretary or assistant secretary of the Company and (c) solely for purposes of
requests for Loans, interest elections, prepayment notices and notices for
Commitment terminations or reductions given pursuant to Article II, any other
officer or employee of the Company so designated from time to time by one of the
foregoing officers in a notice to the Lender (together with evidence of the
authority and capacity of each such Person to so act in form and substance
satisfactory to the Lender).


10
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





“Retrocession Agreements” means any agreement, treaty, certificate or other
arrangement whereby any Insurance Subsidiary cedes to another insurer all or
part of such Insurance Subsidiary’s liability under a policy or policies of
insurance insured or reinsured by such Insurance Subsidiary.
“SDN List” means the Specially Designated Nationals List maintained by the
Office of Foreign Assets Control of the US Department of the Treasury or any
similar list maintained by any Authority.
“Screen Rate” means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant period displayed on page LIBOR01
or LIBOR02 of the Reuters Screen (or any replacement Reuters page which displays
that rate), provided, if such page or service ceases to be available, the Lender
shall specify another page or service displaying the relevant rate.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“Shareholders’ Equity” means, as of the end of any fiscal quarter, the Company’s
shareholders’ equity, on a consolidated basis, as reported in the Company’s
financial statements prepared in accordance with GAAP.
“Specified Time” means 11:00 am (London time).
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, association or joint venture or other business entity of which a
majority of the of shares of securities or other interests having ordinary
voting power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time owned or the management of which is controlled,
directly, or indirectly, through one or more intermediaries, by such Person.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“United States” and “U.S.” mean the United States of America.
“Voting Stock” means, with respect to any Person, such Person’s Capital Stock
having the right to vote for the election of directors of such Person under
ordinary circumstances.
Section 1.02    Terms Generally. (1) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without


11
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document
(including any Organizational Documents) herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (v) any
reference to any Law herein shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any Law herein shall, unless otherwise specified, refer to such Law
as amended, modified or supplemented from time to time and (vi) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
(a)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
Section 1.03    Changes in GAAP. If the Company notifies the Lender that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision, regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
ARTICLE II.
LOANS.
Section 2.01    Loan Commitment. Subject to the terms and conditions set forth
herein, the Lender agrees to make Loans to the Company from time to time on any
Business Day during the Availability Period in an aggregate principal amount not
to exceed at any time the Commitment Amount; provided that, after giving effect
to any Loan, the Outstandings shall not exceed the Commitment Amount. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Loans.
Section 2.02    Loans.
(a)    Lending Office. The Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of the Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Company to repay such Loan in accordance with the terms of this Agreement.


12
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





(b)    Minimum Amounts. Each Loan shall be in an aggregate amount of $1,000,000
or a larger multiple of $100,000.
Section 2.03    Loan Requests.
(a)    Notice by Company. Each Loan shall be made upon the Company’s irrevocable
notice to the Lender. Each such notice shall be in the form of a written Loan
Request, appropriately completed and signed by a Responsible Officer of the
Company, or may be given by telephone to the Lender (if immediately confirmed by
such a written Loan Request consistent with such telephonic notice) and must be
received by the Lender not later than 10:00 a.m. (Bermuda time), three Business
Days prior to the date of the requested Loan.
(b)    Content of Loan Requests. Each Loan Request pursuant to this Section
shall specify the following information in compliance with Section 2.02: (i) the
aggregate amount of the requested Loan; (ii) the date of such Loan (which shall
be a Business Day); (iii) the Interest Period therefor; and (iv) the location
and number of the Company’s account to which funds are to be disbursed.
(c)    Failure to Elect. If no Interest Period is specified with respect to any
requested Loan, the Company shall be deemed to have selected an Interest Period
of one month’s duration.
Section 2.04    Interest Elections.
(a)    Elections by Company for Loans. Each Loan initially shall have the
Interest Period specified in such Loan Request. Thereafter, the Company may
continue such Loan as Loan with the same or a different Interest Period
therefor, all as provided in this Section. The Company may elect different
Interest Period with respect to different portions of the affected Loan, in
which case the Loans comprising each such portion shall be considered a separate
Loan; provided that there shall not be more than five Interest Periods with
respect to the Loans in effect at any time.
(b)    Notice of Elections. Each such election pursuant to this Section shall be
made upon the Company’s irrevocable notice to the Lender. Each such notice shall
be in the form of a written Interest Election Request, appropriately completed
and signed by a Responsible Officer of the Company, or may be given by telephone
to the Lender (if immediately confirmed in writing by delivery of such a written
Interest Election Request consistent with such telephonic notice) and must be
received by the Lender not later than the time that a Loan Request would be
required under Section 2.03 if the Company were requesting a Loan.
(c)    Content of Interest Election Requests. Each Interest Election Request
pursuant to this Section shall specify the following information in compliance
with Section 2.02:
(i)    the Loan to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Loan (in which case the
information to be specified pursuant to clauses (ii) and (iii) below shall be
specified for each resulting Loan);


13
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and
(iii)    the Interest Period therefor after giving effect to such election.
(d)    Failure to Elect. If the Company fails to deliver a timely and complete
Interest Election Request with respect to a Loan prior to the end of the
Interest Period therefor, then, unless such Loan is repaid as provided herein,
the Company shall be deemed to have selected that such Loan shall automatically
be continued at the end of such Interest Period as a Loan with an Interest
Period of one month.
Section 2.05    Prepayments.
(a)    Optional Prepayments. The Company may, upon notice to the Lender, at any
time and from time to time prepay any Loan in whole or in part without premium
or penalty, subject to the requirements of this Section.
(b)    Notices. Each such notice pursuant to this Section shall be in the form
of a written Prepayment Notice, appropriately completed and signed by a
Responsible Officer of the Company, or may be given by telephone to the Lender
and must be received by the Lender not later than 10:00 a.m. (Bermuda time)
three Business Days before the date of prepayment. Each Prepayment Notice shall
specify (i) the prepayment date and (ii) the principal amount of each Loan or
portion thereof to be prepaid. Each Prepayment Notice shall be irrevocable;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitment as contemplated by
Section 2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06.
(c)    Amounts. Each partial prepayment of any Loan shall be in an amount that
would be permitted in the case of a Loan as provided in Section 2.02.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.08.
Section 2.06    Termination or Reduction of Commitment. The Company may, upon
notice to the Lender, terminate the unused portion of the Commitment, or from
time to time reduce the unused Commitment; provided that (a) each such notice
shall be in writing and must be received by the Lender at least three Business
Days prior to the effective date of such termination or reduction, and shall be
irrevocable (provided that a notice of termination of the Commitment may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Company (by notice
to the Lender on or prior to the specified effective date) if such condition is
not satisfied), (b) any such partial reduction shall be in an aggregate amount
of $10,000,000 or a larger multiple of $1,000,000 and (c) the Company shall not
terminate or reduce the Commitment if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstandings would exceed the Commitment
Amount. Unless previously terminated, the Commitment shall automatically
terminate on the date specified in clause (a)(i) of the definition of
“Commitment Termination Date.”


14
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





Section 2.07    Repayment of Loans. The Company shall repay to the Lender on the
Commitment Termination Date the aggregate principal amount of all Loans
outstanding on such date.
Section 2.08    Interest.
(a)    Interest Rates. Subject to clause (b) of this Section and Sections 2.15
and 2.16, each Loan shall bear interest at a rate per annum equal to the LIBOR
Rate for the Interest Period therefor plus 1.5%.
(b)    Default Interest. If any amount payable by the Company under this
Agreement or any other Loan Document (including principal of any Loan, interest,
fees and other amount) is not paid when due, whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a rate
per annum equal to the Default Rate. Upon the request of the Lender, while any
Event of Default exists, the Company shall pay interest on the principal amount
of all Loans outstanding hereunder at a rate per annum equal to the Default
Rate.
(c)    Payment Dates. Accrued interest on each Loan shall be payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein; provided that (i) interest accrued pursuant to clause (b)
of this Section shall be payable on demand and (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment.
(d)    Interest Computation. All interest hereunder shall be computed on the
basis of a year of 360 days, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The LIBOR Rate
shall be determined by the Lender, and such determination shall be conclusive
absent manifest error.
Section 2.09    Evidence of Debt; Maintenance of Records. The Lender shall
maintain in accordance with its usual practice records evidencing the
indebtedness of the Company to the Lender resulting from each Loan. The entries
made in the records maintained pursuant to this Section 2.09 shall be prima
facie evidence absent manifest error of the existence and amounts of the
obligations recorded therein. Any failure of the Lender to maintain such records
or make any entry therein or any error therein shall not in any manner affect
the obligations of the Company under this Agreement and the other Loan
Documents.
Section 2.10    Commitment Fee. The Company agrees to pay to the Lender a one
time commitment fee (the “Commitment Fee”) of $20,000. The Commitment Fee shall
be payable on or before the Closing Date.
Section 2.11    Payments Generally.
(a)    Payments by the Company. All payments to be made by the Company under any
Loan Document shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Company shall be made to the Lender, at the Lender’s Office
in immediately available funds not later than


15
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





11:00 a.m. (Bermuda time) on the date specified herein. Without limiting the
generality of the foregoing, the Lender may require that any payments due under
this Agreement be made in the United States. All amounts received by the Lender
after 11:00 a.m. (Bermuda time) shall in each case be deemed to have been
received on the next succeeding Business Day and any applicable interest or fees
shall continue to accrue. If any payment to be made by the Company shall fall
due on a day that is not a Business Day, payment shall be made on the next
succeeding Business Day and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such next
succeeding Business Day would fall after the Commitment Termination Date,
payment shall be made on the immediately preceding Business Day.
(b)    Application of Insufficient Payments. Subject to Section 7.02, if at any
time insufficient funds are received by and available to the Lender to pay fully
all amounts of any applicable principal, interest and fees then due hereunder,
such funds shall be applied (i) first, to pay interest and fees then due
hereunder and (ii) second, to pay principal amounts outstanding on the Loans
that are then due hereunder.
Section 2.12    Compensation for Losses. Upon written demand of the Lender from
time to time, setting forth in reasonable detail the basis for calculating such
compensation, the Company shall promptly (but in any event within ten days)
after such demand compensate the Lender for and hold the Lender harmless from
any loss, cost or expense incurred by it as a result of (a) any payment or
prepayment of any Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (b) any failure by the Company (for a reason
other than the failure of the Lender to make a Loan) to prepay, borrow or
continue any Loan on the date or in the amount notified by the Company,
including, in each case, any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained; provided that,
for the avoidance of doubt, the Company shall not be obligated to compensate the
Lender under this Section for any loss of anticipated profits in respect of any
of the foregoing. For purposes of calculating amounts payable by the Company to
the Lender under this Section, the Lender shall be deemed to have funded each
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Loan was in fact so funded.
Section 2.13    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Company under any Loan Document shall be made free and clear
of and without deduction or withholding for any Taxes; provided that if any
applicable Law (as determined in the good faith discretion of the Lender)
requires the deduction or withholding of any Tax from any such payment by the
Company, then the Company shall make such deduction and timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the Company shall be increased as necessary so that after making such deductions
(including such deductions applicable to additional


16
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





sums payable under this Section) the Lender receives an amount equal to the sum
it would have received had no such deductions been made.
(b)    Payment of Other Taxes by the Company. The Company shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Lender timely reimburse the Lender for the payment of, any Other
Taxes.
(c)    Indemnification by the Company. The Company shall indemnify the Lender
within ten days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by the Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by the Lender shall be conclusive absent
manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Company to a Governmental Authority pursuant to this Section, the Company
shall deliver to the Lender the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.
(e)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 2.13 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything in this
clause (e) to the contrary, in no event will the indemnified party be required
to pay any amount to an indemnifying party pursuant to this clause (e) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This clause (e) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(f)    Indemnification by the Lender. The Lender shall indemnify the Company
within 10 days after demand therefor, for any Excluded Taxes attributable to the
Lender and that are payable or paid by the Company in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount


17
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





of such payment or liability delivered to the Lender by the Company shall be
conclusive absent manifest error.
Section 2.14    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender;
(ii)    subject the Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (a) through (d) of the definition of “Excluded
Taxes” and (C) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes)) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on the Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Loans made by the Lender;
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to reduce the amount of any
sum received or receivable by the Lender hereunder (whether of principal,
interest or any other amount) then, upon request of the Lender, the Company will
pay to the Lender such additional amount or amounts as will compensate the
Lender for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender, any of its applicable lending offices or its holding
company, as the case may be, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on capital for the Lender
or its holding company, if any, as a consequence of this Agreement, the
Commitment of the Lender or the Loans made by the Lender, could have achieved
but for such Change in Law (taking into consideration the Lender’s or its
holding company’s policies, as applicable, with respect to capital adequacy and
liquidity), then from time to time the Company will pay to the Lender such
additional amount or amounts as will compensate the Lender or its holding
company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of the Lender setting forth
in reasonable detail the amount or amounts necessary to compensate the Lender or
its holding company, as the case may be, as specified in clause (a) or (b) of
this Section and delivered to the Company, shall be conclusive absent manifest
error. The Company shall pay the Lender the amount shown as due on any such
certificate promptly (but in any event within ten days) after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to this Section shall not constitute a waiver of the
Lender’s right to demand such compensation; provided that the Company shall not
be required to compensate the Lender


18
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





pursuant to this Section for any increased costs incurred or reductions suffered
more than three months prior to the date that the Lender notifies the Company of
the Change in Law giving rise to such increased costs or reductions, and of the
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof).
Section 2.15    Inability to Determine Rates. If prior to the commencement of
the Interest Period for any Loan:
(a)    the Lender determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the LIBOR Rate for such Interest Period; or
(b)    the Lender determines (which determination shall be conclusive absent
manifest error) that the LIBOR Rate for such Interest Period will not adequately
and fairly reflect the cost to the Lender of making or maintaining its Loan for
such Interest Period;
then the Lender shall give notice thereof to the Company as promptly as
practicable thereafter and, until the Lender notifies the Company that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the continuation of any Loan as, a LIBOR Loan
shall be ineffective and such Loan (unless prepaid) shall be converted to, a
Loan bearing interest at a rate per annum equal to the Base Rate and (ii) if any
Loan Request requests a LIBOR Loan, such Loan shall be made as a Loan bearing
interest at a rate per annum equal to the Base Rate.
Section 2.16    Illegality. If the Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to the LIBOR Rate, or to determine or
charge interest rates based upon the LIBOR Rate, or any Governmental Authority
has imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, upon
notice thereof by the Lender to the Company, any obligation of the Lender to
make or continue Loans based on the LIBOR Rate shall be suspended until the
Lender notifies the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Company shall,
upon demand from the Lender, prepay or, if applicable, convert all Loans of the
Lender to Loans bearing interest at a rate per annum equal to the Base Rate
(“Base Rate Loans”), either on the last day of the Interest Period therefor, if
the Lender may lawfully continue to maintain such Loans to such day, or
immediately, if the Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment or conversion, the Company shall also pay accrued
interest on the amount so prepaid or converted. Unless such notification shall
be subsequently withdrawn, any request for a Loan (or to continue a Loan for an
additional Interest Period) shall be deemed a request for a Base Rate Loan.
Section 2.17    Mitigation Obligations; Designation of a Different Lending
Office. If at any time (i) the Lender requires the Company to pay additional
amounts to the Lender or any Governmental Authority for the account of the
Lender pursuant to Section 2.13, (ii) the Lender


19
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





requests compensation under Section 2.14 or (iii) the Lender gives a notice
pursuant to Section 2.16, then the Lender shall, as applicable, at the request
of the Company, use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of the Lender, such designation or assignment (A) would eliminate
or reduce amounts payable pursuant to Section 2.13 or Section 2.14, as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 2.16, and (B) in each case, would not subject the Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by the Lender in connection with any such designation or assignment.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
The Company represents and warrants to the Lender that:
Section 3.01    Corporate Authority.
(c)    Incorporation; Good Standing. The Company (a) is a company duly
organized, validly existing and in good standing under the laws of Bermuda, (b)
has all requisite corporate (or the equivalent company) power to own its
property and conduct its business as now conducted and as presently
contemplated, and (c) is in good standing as a foreign corporation (or similar
business entity) and is duly authorized to do business in each jurisdiction
where such qualification is necessary except where a failure to be so qualified
would not have a Material Adverse Effect.
(d)    Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby (a) are within the corporate (or the equivalent company) authority of
the Company, (b) have been duly authorized by all necessary corporate (or the
equivalent company) proceedings, (c) do not and will not conflict with or result
in any breach or contravention of any provision of law, statute, rule or
regulation to which the Company is subject or any judgment, order, writ,
injunction, license or permit applicable to the Company and (d) do not conflict
with any provision of the Organizational Documents of, or any agreement or other
instrument binding upon, the Company.
(e)    Enforceability. The execution and delivery of this Agreement and the
other Loan Documents will result in valid and legally binding obligations of the
Company enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights or by the application
of equitable principles relating to enforceability (regardless of whether
considered in a proceeding in equity or at law) including, (i) the possible
unavailability of specific performance injunctive relief or any equitable remedy
and (ii) concepts of materiality, reasonableness, good faith and fair dealings;
provided that the Company assumes for the purposes of this Section 3.01(c) that
this Agreement and the other Loan Documents have been validly executed and
delivered by each of the parties thereto other than the Company.


20
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





Section 3.02    Governmental Approvals. The execution, delivery and performance
by the Company of this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any governmental agency or authority other than
those already obtained.
Section 3.03    Financial Statements.
(e)    Fiscal Year. The Company has a fiscal (or financial) year which is the
twelve months ending on December 31 of each calendar year.
(f)    Financial Statements. There has been furnished to the Lender a statement
of assets and liabilities of the Company as at the Balance Sheet Date and a
statement of operations of the Company for the fiscal year ended December 31,
2015. There are no Contingent Liabilities of the Company as of such date
involving material amounts, known to the officers of the Company, which were not
disclosed in such balance sheet or the notes related thereto.
Section 3.04    No Material Adverse Changes, etc. Since the Balance Sheet Date
there has been no event or occurrence which has had or could reasonably be
expected to have a Material Adverse Effect.
Section 3.05    Franchises, Patents, Copyrights, etc. The Company possesses all
franchises, patents, copyrights, trademarks, trade names, licenses and permits,
and rights in respect of the foregoing, adequate for the conduct of its business
substantially as now conducted without known conflict with any rights of others.
Section 3.06    Litigation. Except as set forth in Schedule 3.06 hereto, there
are no actions, suits, proceedings or investigations of any kind pending or
threatened against the Company or any of its Subsidiaries before any
Governmental Authority, (a) that, if adversely determined, would be expected to,
either in any case or in the aggregate, (i) have a Material Adverse Effect or
(ii)(A) materially impair the right of the Company or any of its Subsidiaries to
carry on business substantially as now conducted by them, or (B) except for any
such actions, suits or proceedings related to claims under Primary Policies or
Reinsurance Agreements arising in the ordinary course of business, result in any
substantial liability not adequately covered by insurance, or for which adequate
reserves are not maintained on the consolidated balance sheet of the Company or
any of its Subsidiaries, as the case may be, or (b) which question the validity
of this Agreement.
Section 3.07    No Materially Adverse Contracts, etc. Neither the Company nor
any of its Subsidiaries is subject to any Organizational Document or other legal
restriction, or any judgment, decree, order, law, statute, rule or regulation
that has or, to the knowledge of the Responsible Officers of the Company, is
expected in the future to have a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries is a party to any contract or agreement that has or
is expected, in the judgment of the Responsible Officers of the Company, to have
any Material Adverse Effect.
Section 3.08    Compliance with Other Instruments, Laws, etc. Neither the
Company nor any of its Subsidiaries is in violation of any provision of its
Organizational Documents, or any


21
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





agreement or instrument to which it may be subject or by which it or any of its
properties may be bound or any decree, order, judgment, statute, license, rule
or regulation, in any of the foregoing cases in a manner that could result in
the imposition of substantial penalties or have a Material Adverse Effect.
Section 3.09    Tax Status. The Company and its Subsidiaries (a) have made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which any of them is subject,
except those which the failure to file would not have a Material Adverse Effect,
(b) have paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings or those which the
failure to pay would not have a Material Adverse Effect and (c) have set aside
on their books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and none of the Responsible Officers of
the Company know of any basis for any such claim.
Section 3.10    No Event of Default. No Default has occurred and is continuing.
Section 3.11    Investment Company Acts.
(a)    Neither the Company nor any of its Subsidiaries is an “investment
company”, or an “affiliated company” or a “principal underwriter” of an
“investment company”, as such terms are defined in the Investment Company Act of
1940.
(b)    The Company is not engaged in the “investment business” as defined in The
Investment Business Act 2003 of Bermuda or the Investment Advisors Act of 1940.
The Company is not subject to the Investment Funds Act 2006 of Bermuda.
(c)    The Company does not maintain a place of business (for purposes of
section 4(6) of the Investment Business Act 2003) in Bermuda.
Section 3.12    Use of Proceeds.
(g)    General. The proceeds of the Loans shall be used only for working capital
requirements of the Company.
(h)    Regulations U and X. No portion of any Loan to be obtained shall be used,
for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations U and X.
Section 3.13    Subsidiaries, etc. As of the Closing Date, the Company has two
Subsidiaries: (i) Blue Capital Re Ltd. and (ii) Blue Capital Re ILS Ltd.
Section 3.14    Disclosure. No report, financial statement or other written
information furnished by or on behalf of the Company to the Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or


22
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. 
There is no fact known to the Company or any of its Subsidiaries as of the date
hereof which has a Material Adverse Effect, or which is reasonably likely in the
future to have a Material Adverse Effect, exclusive of effects resulting from
changes in general economic conditions, legal standards or regulatory
conditions.
Section 3.15    Foreign Assets Control Regulations, Etc. None of the requesting
or borrowing of any Loan or the use of the proceeds of any thereof will violate
the Trading With the Enemy Act (50 U.S.C. Section 1 et seq.) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of any
Authority, including, the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) (the “Foreign Assets Control Regulations”) or any enabling
legislation or executive order relating thereto (which for the avoidance of
doubt shall include, but shall not be limited to (a) Executive Order 13224 of
September 21, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)
(the “Executive Order”) and (b) the PATRIOT Act).  The Company and each of its
Subsidiaries is in compliance in all material respects with the Trading With the
Enemy Act, the Foreign Assets Control Regulations, the Executive Order and the
PATRIOT Act.  Furthermore, neither the Company nor any of its Subsidiaries or,
to the knowledge of the Company, any director, officer of the Company or any of
its Subsidiaries (in the case of any such director or officer, acting in their
capacity as such) is a Person that (A) is subject to any U.S. sanctions
administered by OFAC, (B) is or will become a “blocked person” as described in
the Executive Order, the Trading With the Enemy Act,  the Foreign Assets Control
Regulations or any SDN List or (C) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”, (D) is
or is owned or controlled by Persons that are the target of any sanctions
administered or enforced by any Authority, (E) is or is owned or controlled by
Persons that are located, organized or resident in a country which is the
subject of sanctions by any Authority or (F) is a governmental agency, authority
or body or state-owned enterprise of any country which is the subject of
sanctions by any Authority.
Section 3.16    Underwriting Guidelines. The Company is in compliance with its
Underwriting Guidelines as set forth in the Prospectus, as supplemented from
time to time (including any investment requirements, investment restrictions,
asset coverage requirements and concentrations limits).
Section 3.17    Representations as to Foreign Jurisdiction Matters.
(a)    The Company is subject to civil and commercial Laws with respect to its
obligations under this Agreement and the other Loan Documents to which it is a
party, and the execution, delivery and performance by the Company of the Loan
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither the Company nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution,


23
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





execution or otherwise) under the laws of Bermuda in respect of its obligations
under the Loan Documents.
(b)    The Loan Documents are in proper legal form under the Laws of Bermuda for
the enforcement thereof against the Company under the Laws of Bermuda, and to
ensure the legality, validity, enforceability or admissibility in evidence of
the Loan Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Loan Documents that
the Loan Documents be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which the
Company is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Loan Documents or any other
document, except for (i) any such filing, registration, recording, execution or
notarization that has been made and is in full force and effect, or is not
required to be made until the Loan Documents are sought to be enforced and (ii)
any charge or tax that has been timely paid by or on behalf of the Company.
(c)    As of the Closing Date, there is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of Bermuda either (i) on or by
virtue of the execution or delivery of the Loan Documents or (ii) on any payment
to be made by the Company pursuant to the Loan Documents.
(d)    The execution, delivery and performance by the Company of the Loan
Documents are, under applicable foreign exchange control regulations of Bermuda,
not subject to any notification or authorization except (i) such as have been
made or obtained or (ii) such as cannot be made or obtained until a later date
(provided that any notification or authorization described in clause (ii) shall
be made or obtained as soon as is reasonably practicable).
Section 3.18    ERISA. Neither the Company nor any of its Subsidiaries is
subject to ERISA or maintains any Foreign Benefit Plan.
Section 3.19    Anti-Money Laundering and Anti-Terrorism Finance Laws. The
Company is in compliance, in all material respects, with all applicable
anti-money laundering laws and anti-terrorism finance laws including the Bank
Secrecy Act and the PATRIOT Act (the “Anti-Terrorism Laws”).
Section 3.20    Anti-Corruption Laws. No part of the proceeds of the Loans shall
be used, directly or indirectly: (a) to offer or give anything of value to any
official or employee of any foreign government department or agency or
instrumentality or government-owned entity, to any foreign political party or
party official or political candidate or to any official or employee of a public
international organization, or to anyone else acting in an official capacity
(collectively, “Foreign Official”), in order to obtain, retain or direct
business by (i) influencing any act or decision of such Foreign Official in his
official capacity, (ii) inducing such Foreign Official to do or omit to do any
act in violation of the lawful duty of such Foreign Official, (iii) securing any
improper advantage or (iv) inducing such Foreign Official to use his influence
with a foreign government or instrumentality to affect or influence any act or
decision of such government or instrumentality; (b) to cause the Lender to
violate the U.S. Foreign Corrupt Practices Act of 1977 or the UK Bribery


24
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





Act 2010; or (c) to cause the Lender to violate any other anti-corruption law
applicable to the Lender (all laws referred to in clauses (b) and (c) being
“Anti-Corruption Laws”).
ARTICLE IV.
CONDITIONS
Section 4.01    Closing Date. The obligation of the Lender to make Loans
hereunder is subject to the satisfaction (or waiver in accordance with
Section 8.02) of the following conditions:
(i)    Executed Counterparts of this Agreement. The Lender shall have executed
this Agreement and received a counterpart of this Agreement signed by the
Company (or written evidence satisfactory to the Lender of a signed signature
page to this Agreement that the Company has signed a counterpart of this
Agreement).
(ii)    Certificates. The Lender shall have received such customary certificates
of resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of the Company as the Lender may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with the Loan
Documents;
(iii)    Corporate Documents. The Lender shall have received such other
documents and certificates (including Organizational Documents and good standing
certificates) as the Lender may reasonably request relating to the organization,
existence and good standing of the Company and any other legal matters relating
to the Company, the Loan Documents or the transactions contemplated thereby.
(iv)    Fees and Expenses. The Company shall have paid all fees, costs and
expenses agreed to be paid by it to the Lender in connection herewith to the
extent due.
(v)    KYC Information. The Company shall have provided to the Lender the
documentation and other information requested by the Lender in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including the PATRIOT Act.
(vi)    Officer’s Certificate. The Lender shall have received a certificate,
dated the Closing Date and signed by a Responsible Officer of the Company,
confirming satisfaction of the conditions set forth in this Section and
compliance with the conditions set forth in clauses (ii) and (iii) of the first
sentence of Section 4.02.
The Lender shall notify the Company of the Closing Date, and such notice shall
be conclusive and binding.
Section 4.02    Conditions to All Loans. The obligation of the Lender to make
any Loan is additionally subject to the satisfaction of the following
conditions:
(i)    the Lender shall have received a Borrowing Request in accordance with the
requirements hereof;


25
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





(ii)    the representations and warranties of the Company set forth in this
Agreement and in any other Loan Document to which the Company is a party shall
be true and correct in all material respects (or, in the case of any such
representation or warranty already qualified by materiality, in all respects) on
and as of the date of such Loan (or, in the case of any such representation or
warranty expressly stated to have been made as of a specific date, as of such
specific date);
(iii)    no Default shall have occurred and be continuing or would result from
such Loan or from the application of proceeds thereof;
(iv)    following such issuance, the Outstandings shall not exceed the
Commitment Amount; and
(v)    following such issuance, the Outstandings shall not exceed 20% of the
Company’s Shareholders’ Equity.
Each request for a Loan by the Company hereunder and each Loan shall be deemed
to constitute a representation and warranty by the Company on and as of the date
of the applicable Loan as to the matters specified in clauses (ii) and (iii)
above in this Section.
ARTICLE V.
AFFIRMATIVE COVENANTS
Until the Commitment has expired or been terminated and all Obligations have
been paid in full, the Company covenants and agrees with the Lender that:
Section 5.01    Punctual Payment. The Company will duly and punctually pay or
cause to be paid principal, interest, Fees and all other amounts provided for in
this Agreement and the other Loan Documents, all in accordance with the terms of
this Agreement and such other Loan Documents.
Section 5.02    Maintenance of Office. The Company will maintain its principal
office at Waterloo House, 100 Pitts Bay Road, Pembroke, Bermuda HM 08 or at such
other place as the Company shall designate upon written notice to the Lender,
where notices, presentations and demands to or upon the Company in respect of
the Loan Documents may be given or made.
Section 5.03    Records and Accounts. The Company will (a) keep, and cause each
of its Subsidiaries to keep, true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP, (b)
maintain adequate accounts and reserves for all taxes (including income taxes),
depreciation, depletion, obsolescence and amortization of its properties and the
properties of its Subsidiaries, contingencies, and other reserves, and (c)
engage independent certified public accountants reasonably satisfactory to the
Lender as the independent certified public accountants of the Company and its
Subsidiaries and will not permit more than thirty (30) days to elapse between
the cessation of any such firm’s (or any successor firm’s) engagement as the
independent certified public accountants of the Company and its Subsidiaries


26
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





and the appointment in such capacity of a successor firm as shall be reasonably
satisfactory to the Lender.
Section 5.04    Financial Statements, Certificates and Information. The Company
will deliver to the Lender:
(a)    not later than one hundred and twenty (120) days after the end of each
fiscal year of the Company, the statement of assets and liabilities of the
Company as at the end of such year, and the related statement of operations for
such year, each setting forth in comparative form the figures for the previous
fiscal year and all such statements to be in reasonable detail, prepared in
accordance with GAAP, and certified, without qualification;
(b)    not later than sixty (60) days after the end of each quarterly fiscal
period of the Company, copies of the unaudited statement of assets and
liabilities of the Company as at the end of such quarterly fiscal period and the
related statement of operations for such quarterly fiscal period, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by the principal financial or accounting officer of the Company
that the information contained in such financial statements fairly presents the
financial position of the Company on the date thereof (subject to year-end
adjustments);
(c)    Within thirty (30) days of receipt of any audit committee report prepared
by the Company’s accountants, if there are any reportable events resulting in
any discussion in the sections of such report entitled “Errors or
Irregularities”, “Illegal Acts” or “Misstatements Due to Fraud”, the Company
will provide copies of such sections to the Lender;
(d)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, a Compliance Certificate;
(e)    five days after the date filed with the relevant Governmental Authority
for each of its fiscal years, but in any event within 125 days after the end of
each fiscal year of any Insurance Subsidiary, a copy of the annual financial
statements required to be filed with the Minister of Finance of Bermuda or such
other appropriate Governmental Authority of the jurisdiction of domicile of any
Insurance Subsidiary;
(f)    contemporaneously with the filing or mailing thereof, copies of all
material of a financial nature filed with the New York Stock Exchange or sent to
the stockholders of the Company; and
(g)    from time to time such other financial data and information as the Lender
may reasonably request.
Documents required to be delivered pursuant to Section 5.04(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
New York Stock Exchange) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which such materials
are publicly available as posted on the Securities and Exchange Commission’s
website; or (ii) on which such documents are posted on the Company’s


27
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





behalf on an Internet or intranet website, if any, to which the Lender has
access (whether a commercial or third-party website); provided that: (A) upon
written request by the Lender, the Company shall deliver paper copies of such
documents to the Lender until a written request to cease delivering paper copies
is given by the Lender and (B) the Company shall notify the Lender (by facsimile
or electronic mail) of the posting of any such documents and provide to Lender
by electronic mail electronic versions (i.e., soft copies) of such documents.
Section 5.05    Notices.
(e)    Defaults. As soon as practicable after a Responsible Officer of the
Company knows of the existence of any Default, the Company will notify the
Lender, in writing, of the occurrence of such Default, together with a
reasonably detailed description thereof, and the actions the Company proposes to
take with respect thereto.
(f)    Notice of Litigation and Judgments. The Company will, and will cause each
of its Subsidiaries to, give notice to the Lender in writing within thirty (30)
days of becoming aware of any litigation or proceedings threatened in writing or
any pending litigation and proceedings affecting the Company or any of its
Subsidiaries or to which the Company or any of its Subsidiaries is or becomes a
party involving an uninsured claim against the Company or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse Effect
and stating the nature and status of such litigation or proceedings. The Company
will give notice to the Lender, in writing, in form and detail satisfactory to
the Lender, within ten (10) days of any final judgment not covered by insurance,
against the Company or any of its Subsidiaries in an amount in excess of
$25,000,000.
Section 5.06    Legal Existence; Maintenance of Properties. The Company will do
or cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its Subsidiaries.
It (i) will cause all of its properties and those of its Subsidiaries used or
useful in the conduct of its business or the business of its Subsidiaries to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment, (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times,
and (iii) will continue to engage primarily in the businesses now conducted by
them and in related businesses; provided that nothing in this Section 5.06 shall
prevent the Company from discontinuing the operation of any Subsidiary or the
operation and maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its or their business and that do not in the
aggregate have a Material Adverse Effect.
Section 5.07    Taxes. The Company will, and will cause each of its Subsidiaries
to, duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its real estate, sales and activities, or any part thereof,
or upon the income or profits therefrom, other than where failure to pay such
taxes would not result in a Material Adverse Effect; provided, that any such
tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof shall currently be contested


28
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





in good faith by appropriate proceedings and if the Company or such Subsidiary
shall have set aside on its books adequate reserves with respect thereto.
Section 5.08    Inspection of Properties and Books, etc. The Company will permit
representatives and independent contractors of the Lender to visit and inspect
any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Company at the Lender’s expense; provided, however, that when an Event of
Default exists the Lender (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Company at any
time during normal business hours upon reasonable advance notice.
Section 5.09    Compliance with Laws, Contracts, Licenses, and Permits. The
Company will, and will cause each of its Subsidiaries to, comply with (a) the
applicable Laws wherever its business is conducted, including all environmental
Laws, except where failure to do so would not have a Material Adverse Effect,
(b) the provisions of its Organizational Documents, (c) all agreements and
instruments by which it or any of its properties may be bound, except where
failure to do so would not have a Material Adverse Effect, and (d) all
applicable decrees, orders, and judgments, except where failure to do so would
not have a Material Adverse Effect. If any authorization, consent, approval,
permit or license from any officer, agency or instrumentality of any competent
government shall become necessary or required in order that the Company fulfill
any of its obligations hereunder or any of the other Loan Documents to which the
Company is a party, the Company will immediately take or cause to be taken all
reasonable steps within the power of the Company to obtain such authorization,
consent, approval, permit or license and furnish the Lender with evidence
thereof.
Section 5.10    Use of Proceeds. The Company will obtain Loans solely for the
purposes set forth in Section 3.12(a).
Section 5.11    Further Assurances. The Company will, and will cause each of its
Subsidiaries to, cooperate with the Lender and execute such further instruments
and documents, furnish such other information and existing documents (financial
or otherwise) and take all such further action as the Lender shall reasonably
request to carry out to its satisfaction the transactions contemplated by this
Agreement and the other Loan Documents.
ARTICLE VI.
NEGATIVE COVENANTS
Until the Commitment has expired or been terminated, all Obligations have been
paid in full, the Company covenants and agrees with the Lender that:
Section 6.01    Business Activities. The Company will not engage directly or
indirectly (whether through Subsidiaries or otherwise), as its primary business,
in any type of business other than the type of activities set forth in its
Prospectus. The Company will not engage


29
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





directly or indirectly (whether through Subsidiaries or otherwise), as its
primary business, in any type of business other than the insurance and
reinsurance and related businesses.
Section 6.02    Fiscal Year. The Company will not, and will not permit any of
its Subsidiaries to, change the date of the end of its fiscal or financial year
from that set forth in Section 3.03(a).
Section 6.03    Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, engage in any transaction with any Affiliate
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such Affiliate or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such Affiliate has a substantial interest or is an officer, director,
trustee or partner, on terms more favorable to such Person than would have been
obtainable on an arm’s-length basis in the ordinary course of business, provided
that transactions between the Company and the Manager and/or the Manager’s
Affiliates and Blue Capital Re Ltd. as set forth in the Prospectus shall be
excluded from the restrictions set forth in this Section 6.03.
Section 6.04    Disposition of Assets. The Company will not sell, transfer,
convey or lease all or substantially all of its assets or sell or assign with or
without recourse any receivables, other than any sale, transfer, conveyance or
lease in the ordinary course of business.
Section 6.05    Mergers, Consolidations and Sales. The Company will not, and
will not permit any of its Subsidiaries that is a Material Party to, merge or
consolidate except that, provided in each case no Default has occurred and is
continuing or would result therefrom, the Company and any wholly-owned
Subsidiary of the Company may merge with the Company or any wholly-owned
Subsidiary of the Company, as applicable.
Section 6.06    Debt. The Company will not create, assume, incur, guarantee or
otherwise permit any Debt (other than the Debt under the Loan Documents) without
the prior written consent of the Lender.
Section 6.07    Liens. The Company will not, and will not permit any of its
wholly-owned Subsidiaries to, create, assume, incur, guarantee or otherwise
permit any Debt secured by any Lien upon any shares of Capital Stock of any of
its wholly-owned Subsidiaries (whether such shares of Capital Stock are now
owned or hereafter acquired).
Section 6.08    Sanctions.
(d)    No portion of any Loan will be used, directly or indirectly, for the
purposes of: (i) any transaction by or for the benefit of any Person which is
listed on an SDN List, or is owned or controlled, directly or indirectly, by any
person listed on an SDN List; (ii) any country which is the subject of sanctions
by any Authority; (iii) funding any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is,


30
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





the subject of sanctions by any Authority; or (iv) engaging in any transaction
or any other manner that would result in a violation by any Person of sanctions
by any Authority.
(e)    Neither the Company, nor any of its Subsidiaries, will engage in any
conduct which might reasonably be expected to cause it to become a subject of
sanctions by any Authority.
Section 6.09    Restricted Payments. If a Default or Event of Default exists,
the Company will not (a) declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or equity
securities on account of any of its Capital Stock or (b) purchase, redeem or
otherwise acquire for value any of its Capital Stock or any warrants, rights or
options to acquire with respect thereto, whether now or hereafter outstanding.
Section 6.10    Underwriting Guidelines. The Company will at all times comply
with the underwriting guidelines set forth in the Prospectus. The Company will
not consent to any change in the underwriting guidelines as set forth in the
Prospectus as of the Closing Date without prior written consent from the Lender.
Section 6.11    Subsidiaries. The Company will not form or maintain any new
Subsidiary or enter into any partnership, joint venture or similar arrangement.
Section 6.12    Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign
Corrupt Practices Act. The Company shall not, and shall not permit any
Subsidiary to, (a) engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or otherwise
violates any Anti-Terrorism Law or Anti-Corruption Law, (b) cause or permit any
of the funds that are used to repay the Obligations to be derived from any
unlawful activity with the result that the Lender or the Company would be in
violation of any applicable Law or (c) use any part of the proceeds of the
Loans, directly or indirectly, for any conduct that would cause the
representations and warranties in Sections 3.19 and 3.20 to be untrue as if made
on the date any such conduct occurs.
ARTICLE VII.
EVENTS OF DEFAULT; ACCELERATION
Section 7.01    Events of Default and Acceleration. The occurrence and
continuance of any of the following shall constitute an event of default (each
an “Event of Default”):
(a)    the Company shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)    the Company shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days;


31
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





(c)    any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Company herein, in any Loan Document or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made;
(d)    default in the performance of any of the agreements or covenants of the
Company set forth in Section 5.05, the first sentence and clause (iii) of the
second sentence of 5.06, 5.10, 6.01, 6.04, 6.05, 6.06, 6.07, 6.08, 6.09, 6.10,
6.12 after the date upon which any applicable grace or cure periods that are
expressly herein provided shall have elapsed;
(e)    default in the performance of any of the agreements or covenants of the
Company under this Agreement or any other Loan Document (other than those
specified in Section 7.01(a), (b), (c) or (d) above) and continuance of such
default for a period of 30 days after the date upon which (x) any Responsible
Officer of the Company had actual knowledge of such default or (y) any
applicable grace or cure periods that are expressly herein provided shall have
elapsed;
(f)    a Material Party shall be enjoined, restrained or in any way prevented by
the order of any court or any administrative or regulatory agency from
conducting any material part of its business and such order shall continue in
effect for more than thirty (30) days;
(g)    a Material Party admits in writing that it is generally unable to pay
debts as they mature or become due;
(h)    a Material Party makes a general assignment for the benefit of creditors;
(i)    the commencement of a proceeding by or against a Material Party under any
Debtor Relief Law seeking to adjudicate a Material Party as bankrupt or
insolvent, or seeking the liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of a Material Party or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, debtor in
possession, examiner or other similar official for a Material Party, any
substantial part of a Material Party’s property, with or without consent of such
Material Party, for any purpose whatsoever and, in the case of any such
proceeding instituted against a Material Party (but not instituted by it),
either such proceeding shall remain unstayed and undismissed for a period of
sixty (60) days; or any of the following actions sought in such proceeding shall
occur: the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, a Material Party, or
for any substantial part of its property;
(j)    the taking of any action by a regulatory authority to obtain control of a
Material Party or a substantial part of its assets (which shall not have been
vacated, discharged or stayed or bonded pending appeal within sixty (60) days
from the entry thereof);
(k)    the Company shall (or its shareholders shall elect to) discontinue
operations or liquidate;


32
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





(l)    a Change of Control shall occur;
(m)    there shall occur any (i) default in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any other
Debt of the Company and/or any other Material Party if the aggregate amount of
Debt of the Company and/or any other Material Party which is accelerated or due
and payable, or which (subject to any applicable grace period) may be
accelerated or otherwise become due and payable, by reason of such default or
defaults is $25,000,000 or more, (ii) default in the performance or observance
of any obligation or condition with respect to any such other Debt of, or
guaranteed by, a Material Party if the effect of such default or defaults is to
accelerate the maturity (subject to any applicable grace period) of any such
Debt of $25,000,000 or more in the aggregate or to permit the holder or holders
of such indebtedness of $25,000,000 or more in the aggregate, or any trustee or
agent for such holders, to cause such Debt to become due and payable prior to
its expressed maturity, or (iii) a final judgment or judgments which exceed an
aggregate of $25,000,000 (excluding any portion thereof which is covered by
insurance so long as the insurer is reasonably likely to be able to pay and is
not denying coverage in writing) shall be rendered against a Material Party and
shall not have been discharged or vacated or had execution thereof stayed
pending appeal within 60 days after entry or filing of such judgment(s); or
(n)    default in the performance of any of the agreements or covenants of the
Company under the Management Agreements, as may be amended from time to time,
after the date upon which any applicable grace or cure periods that are
expressly therein provided shall have elapsed or the termination or expiration
of such Management Agreements.
If an Event of Default shall occur and be continuing, then, and in every such
event (other than an event with respect to the Company described in clause (g),
(h) or (i) of this Section), and at any time thereafter during the continuance
of such event, the Lender may take any or all of the following actions, at the
same or different times:
(i)    terminate the Commitment, and thereupon the Commitment shall terminate
immediately;
(ii)    declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Company accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company; and
(iii)    exercise all rights and remedies available to it under the Loan
Documents and/or applicable Law;
provided that, in case of any event with respect to the Company described in
clause (g), (h) or (i) of this Section, the Commitment shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations accrued


33
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





hereunder, shall automatically become due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company.
Section 7.02    Application of Payments. After the exercise of remedies provided
for in Section 7.01, any amounts received on account of the Obligations shall be
applied by the Lender as it elects in its sole discretion.
ARTICLE VIII.
MISCELLANEOUS
Section 8.01    Notices.
(h)    Notices Generally. Unless otherwise expressly provided herein, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service or mailed by certified
or registered mail to the applicable party hereto, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as provided in Schedule 8.01. Notices
and other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received.
Notices and other communications delivered through Electronic Media (defined
below) to the extent permitted under clause (b) shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such Instruction (defined below) is
not sent during the normal business hours of the recipient, such Instruction
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient
(i)    Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by e-mail, facsimile or other electronic
communications (including Internet or intranet websites) pursuant to procedures
approved by the Lender (“Electronic Media”). In connection therewith, the
Company (i) authorizes the Lender to act on any instruction, notice or
communication (“Instruction”) it receives by Electronic Media and which appears
to the Lender to originate from a Responsible Officer, (ii) acknowledges that
the Lender is not obliged to act on any Instruction it receives by Electronic
Media if it has any reason to believe that the Instruction is not authorized or
has been incorrectly transmitted, or if it considers that clarification or
verification is required or desirable, and (iii) acknowledges and accepts that
Electronic Media may not be secure and that third parties may gain access to the
information contained therein as a result of the parties utilizing such media.
Any Instruction forwarded by Electronic Media shall be irrevocable and shall be
confirmed by mailing the original documents on the day of issue and by adding
the mention ‘CONFIRMATION’ to avoid any confusion; provided that failure to
receive such mailed confirmation shall not invalidate any of the operations
carried out pursuant to an Instruction. The use of Electronic Media as a means
of communications will remain operational for an undetermined period and may be
revoked at any time by notice from the Lender to the Company.


34
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





(j)    Change of Address, etc. The Company or the Lender may change its address,
facsimile number, telephone number or electronic mail address for notices and
other communications hereunder by notice to the other parties hereto.
(k)    Reliance by Lender and Indemnification. The Lender shall be entitled to
rely and act upon any notices (including telephonic notices and Instructions
given by Electronic Media) purportedly given by or on behalf of the Company even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify the Lender and its Related
Parties for all losses, costs, expenses and liabilities resulting from (x) the
reliance of such Person on each notice or Instruction purportedly given by or on
behalf of the Company and any action taken thereon and (y) in respect of any
interception, delay, corruption, non-receipt by either party or its agents, or
receipt by persons other than the intended addressee, of complete and legible
electronic messages or their attachments. All telephonic notices to and
telephonic communications with the Lender may be recorded by the Lender, and
each of the parties hereby consents to such recording.
Section 8.02    Waivers; Amendments.
(g)    No Waiver; Remedies Cumulative; Enforcement. No failure or delay by the
Lender in exercising any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, remedy, power or privilege, or any
abandonment or discontinuance of steps to enforce such a right remedy, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other right remedy, power or privilege. The rights, remedies, powers and
privileges of the Lender hereunder and under the Loan Documents are cumulative
and are not exclusive of any rights, remedies, powers or privileges that any
such Person would otherwise have.
(h)    Amendments, Etc. Except as otherwise expressly set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Company therefrom,
shall be effective unless in writing executed by the Company and the Lender, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.
Section 8.03    Expenses; Indemnity; Etc.
(a)    Costs and Expenses. The Company agrees to pay or reimburse (i) all
reasonable out-of-pocket costs and expenses incurred by the Lender in connection
with the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including the reasonable
fees, charges and disbursements of counsel and (ii) all reasonable out-of-pocket
costs and expenses incurred by the Lender (including the reasonable fees,
charges and disbursements of counsel for the Lender) in connection with the
enforcement or protection of any rights and remedies under this Agreement and
the other Loan Documents, including all such costs and expenses incurred during
any legal proceeding, including any proceeding under any Debtor Relief Law, and
including


35
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





in connection with any workout, restructuring or negotiations in respect of the
Loans and the Loan Documents.
(b)    Indemnification by Company. The Company shall indemnify the Lender (and
any sub-agent thereof) and each Related Party of the Lender (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs (including settlement costs),
disbursements and out-of-pocket fees and expenses (including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted or awarded against any Indemnitee in any way relating to or arising out
of or in connection with or by reason of (i) any actual or prospective claim,
litigation, investigation or proceeding in any way relating to, arising out of,
in connection with or by reason of any of the following, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, litigation or proceeding):
(x) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other document delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby or (y) any Commitment, any Loan or the use or proposed use
thereof or of the proceeds thereof; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, fees and expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee; collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of such Indemnitee and regardless of
whether such Indemnitee is a party thereto, and whether or not any such claim,
litigation, investigation or proceeding is brought by the Company, its equity
holders, its affiliates, its creditors or any other Person.
(c)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Company shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
other document contemplated thereby, the transactions contemplated thereby, any
Commitment or any Loan, the use thereof or of the proceeds thereof or such
Indemnitee’s activities in connection therewith (whether before or after the
Closing Date). No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials obtained
through any information transmission systems in connection with the Loan
Documents or the transactions contemplated thereby unless determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee.
(d)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor by the relevant Person entitled thereto.
Section 8.04    Successors and Assigns.


36
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





(a)    Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Lender. The Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment; provided that the
consent of the Company shall be required for any assignment (such consent not to
be unreasonably withheld or delayed and which consent is hereby given for
assignments to any Affiliate of a Lender) unless any Event of Default has
occurred and is continuing at the time of such assignment; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Lender within five Business Days after
having received notice thereof.
(b)    Certain Pledges. The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of the Lender; provided that no such pledge or assignment shall
release the Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for the Lender as a party hereto.
Section 8.05    Survival. All covenants, agreements, representations and
warranties made by the Company herein and in any Loan Document or other
documents delivered in connection herewith or therewith or pursuant hereto or
thereto shall be considered to have been relied upon by the other parties hereto
and shall survive the execution and delivery hereof and thereof and the making
of the Loans hereunder, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Lender may have had notice
or knowledge of any Default at the time of any Loan, and shall continue in full
force and effect as long as any Obligation hereunder shall remain unpaid or
unsatisfied or any Loan shall remain outstanding. The provisions of
Sections 2.12, 2.13, 2.14, 8.03, and 8.15 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the payment in full of the Obligations, the expiration or termination of
the Commitment or the termination of this Agreement or any provision hereof.
Section 8.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(f)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees and expenses payable to
the Lender, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received a
counterpart hereof that bears the signature of the Company. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.
(g)    Electronic Execution of Assignments and Certain Other Documents. The
words “execution”, “signed”, “signature”, and words of like import in any
amendment or other


37
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state Laws based on the Uniform Electronic Transactions Act.
Section 8.07    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 8.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, the Lender, and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by the Lender or any such
Affiliate, to or for the credit or the account of the Company against any and
all of the obligations of the Company now or hereafter existing under this
Agreement or any other Loan Document to the Lender or their respective
Affiliates, irrespective of whether or not the Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Company may be contingent or unmatured or are owed to a
branch, office or Affiliate of the Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness. The rights of
the Lender, the Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
the Lender or its Affiliates may have. The Lender agrees to notify the Company
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Section 8.09    Governing Law; Jurisdiction; Etc.
(c)    Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Laws of Bermuda.
(d)    Jurisdiction. The Company irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or tort or otherwise,
against the Lender or any Related Party of the Lender, in any way relating to
this Agreement or any other Loan Document or the transactions


38
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





relating hereto or thereto, in a forum other than the courts of Bermuda, and
each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts and agrees that all claims in respect of
any such action, litigation or proceeding may be heard and determined in such
court. Each of the parties hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Company or its
respective properties in the courts of any jurisdiction.
(e)    Waiver of Venue. The Company irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in clause (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
Section 8.10    Reserved.
Section 8.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 8.12    Confidentiality. The Lender agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with customary practices); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over or to which an
agreement exists between it or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process; (d) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (e) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section (or as may otherwise be reasonably acceptable to the
Company), to (i) any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative other transaction under which payments are to be made by reference to
the Company and its obligations, this Agreement or payments hereunder; (f) on a
confidential basis to any rating agency in connection with rating the Company or
its Subsidiaries or the credit facility hereunder; or (h) to the extent that
such Information (x) becomes publicly available other than as a result of a
breach of this Section, or (y) becomes available to the Lender or any of its
Affiliates on a nonconfidential basis from a source other than the Company. For
purposes of this Section, “Information” means all information received from the
Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of


39
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





their respective businesses, other than any such information that is available
to the Lender on a nonconfidential basis prior to disclosure by the Company or
any of its Subsidiaries; provided that, in the case of information received from
the Company or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 8.13    PATRIOT Act. The Lender is subject to the PATRIOT Act and hereby
notifies the Company that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies the Company,
which information includes the name and address of the Company and other
information that will allow the Lender to identify the Company in accordance
with the PATRIOT Act. The Company shall, promptly following a request by the
Lender, provide all documentation and other information that the Lender requests
in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money-laundering rules and regulations, including the PATRIOT
Act.
Section 8.14    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable under any Loan Document,
together with all fees, charges and other amounts which are treated as interest
under such Loan Document under applicable Law (collectively, “charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender in accordance with applicable
Law, the rate of interest payable pursuant to such Loan Document, together with
all charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and charges that would have been payable
pursuant to such Loan Document but were not payable as a result of the operation
of this Section shall be cumulated and the interest and charges payable to the
Lender in respect of other Loan Documents or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate for each day to the date of
repayment, shall have been received by the Lender.
Section 8.15    Payments Set Aside. To the extent that any payment by or on
behalf of the Company is made to the Lender or the Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.
Section 8.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) no fiduciary, advisory or


40
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------





agency relationship between the Company and its Subsidiaries and the Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Loan Documents, irrespective of whether the Lender has
advised or is advising the Company or any Subsidiary thereof on other matters,
(ii) the services regarding this Agreement provided by the Lender are
arm’s-length commercial transactions between the Company and its Affiliates, on
the one hand, and the Lender, on the other hand, (iii) the Company has consulted
its own legal, accounting, regulatory and tax advisors to the extent that it has
deemed appropriate and (iv) the Company is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the Lender has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Company or any of its Affiliates, or any
other Person; (ii) the Lender has no obligation to the Company or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Lender and its Affiliates may be engaged, for its own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Company or any of its Affiliates, and the Lender
has no obligation to disclose any of such interests to the Company or any of its
Affiliates. To the fullest extent permitted by Law, the Company hereby waives
and releases any claims that it may have against the Lender, with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
Section 8.17    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Lender could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Company
in respect of any such sum due from it to the Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Lender of any sum adjudged to be so due in the Judgment Currency,
the Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Lender from the
Company in the Agreement Currency, the Company agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the Lender against such
loss. If the amount of the Agreement Currency so purchased is greater than the
sum originally due to the Lender in such currency, the Lender agrees to return
the amount of any excess to the Company (or to any other Person who may be
entitled thereto under applicable law).


Signature Pages to Follow




41
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.


 
BLUE CAPITAL REINSURANCE HOLDINGS LTD.
By: /s/ Adam Szakmary         
   Name: Adam Szakmary
Title: Chief Executive Officer
 
ENDURANCE INVESTMENTS HOLDINGS LTD.
By: /s/ John V. Del Col         
   Name: John V. Del Col
Title: Director









[Credit Agreement Signature Page]
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------






SCHEDULE 3.06
Litigation
None.








Schedule 3.06
1945963.02-NYCSR07A - MSW

--------------------------------------------------------------------------------






SCHEDULE 8.01
INFORMATION FOR NOTICES
I. Company:
Blue Capital Reinsurance Holdings Ltd.
100 Pitts Bay Road
Pembroke, Bermuda HM 08
Fax No.: (441) 278-0401
Telephone No.: (441) 278-0440


II.  Lender:
Endurance Investments Holdings Ltd.
100 Pitts Bay Road
Pembroke, Bermuda HM 08
Fax No.: (441) 278-0401
Telephone No.: (441) 278-0440






Schedule 8.01-1
1945963.02-NYCSR07A - MSW